DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 8/22/2022 is acknowledged.  Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “at least one the first direction and the second direction”.  Correction is suggested to “at least one of the first direction and the second direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor (US 2014/0277693 A1).
Consider claim 1.  Naylor teaches a remotely operated delivery vehicle (6; various embodiments) for transport of a storage container between an automated storage and retrieval grid (2) configured to store a plurality of stacks of storage containers, and a second location (58) for handling of the storage container by at least one of a robotic operator and a human operator, the remotely operated delivery vehicle comprising:  rolling devices (34a, 34b, etc.) configured to move the remotely operated delivery vehicle in a horizontal plane along tracks of a delivery rail system comprising a first set of parallel rails arranged in a first direction and a second set of parallel rails arranged in a second direction orthogonal to the first direction (see fig. 5), rolling device motors for driving the rolling devices, and a power source configured to provide propulsion power to the rolling device motors (see paragraph [0041]), wherein the remotely operated delivery vehicle further comprises a container carrier (upper surface of 6) configured to receive the storage container from above and onto or at least partly into the container carrier so that contents of the storage container are accessible by the at least one of the robotic operator and the human operator.
Consider claim 2.  Naylor teaches that the rolling devices are connected to a vehicle body arranged below the container carrier (see fig. 5).
Consider claim 3.  Naylor teaches that the container carrier is a container supporting device for supporting the storage container from below (see fig. 5).
Consider claim 4.  Naylor teaches that the container carrier comprises a compartment (embodiment of 6 shown in fig. 28) for containing at least part of the storage container.
Consider claim 5.  Naylor teaches that the remotely operated delivery vehicle comprises a displacement device (88 in embodiment of fig. 23) for moving the container carrier relative to the vehicle body of the remotely operated delivery vehicle.
Consider claim 9.  Naylor teaches that each rolling device motor for driving a rolling device is arranged at least partly within the rolling device (see paragraph [0041]).
Consider claim 10.  Naylor teaches that the rolling devices comprise wheels (34a, 34b, etc.).
Consider claim 11.  Naylor teaches that the wheels comprise:  a first set of wheels (38a, 38b, 40a, 40b), arranged at first opposite portions of the delivery vehicle for moving the delivery vehicle along a first direction on a delivery rail system; and a second set of wheels (34a, 34b, 36a, 36b), arranged at second opposite portions of the delivery vehicle for moving the delivery vehicle along a second direction on the delivery rail system, the second direction being perpendicular to the first direction (see paragraph [0040] and figs. 5 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor (US 2014/0277693 A1) in view of Delaporte (US 2019/0210221 A1).
Consider claims 6 and 7.  Naylor does not explicitly teach various displacement devices in figs. 21-27 and 32, but does not teach a displacement device as specifically recited in claims 6 and 7.  Delaporte teaches a displacement device (54, 95, 97) configured to tilt a container carrier (87) about a pivot axis oriented parallel to at least one of a first direction and a second direction within a tilting angle range from 2° to 60° relative to a horizontal plane (see fig. 7).  It would have been obvious to a person having ordinary skill in the art to modify Naylor’s delivery vehicle with a displacement device as taught by Delaporte as a matter of simple substitution of known displacement devices with the predictable result of conveying a storage container form the delivery vehicle to a receiving surface.
Consider claim 8.  Naylor does not explicitly teach various displacement devices in figs. 21-27 and 32, but does not teach a displacement device as specifically recited in claim 8.  Delaporte teaches a displacement device (54, 95, 97) comprising a lifting arm (95, 97) connected to a container carrier (87), which lifting arm is operated by a tilt motor (54).  It would have been obvious to a person having ordinary skill in the art to modify Naylor’s delivery vehicle with a displacement device as taught by Delaporte as a matter of simple substitution of known displacement devices with the predictable result of conveying a storage container form the delivery vehicle to a receiving surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various remotely operated delivery vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652